Citation Nr: 1409160	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), including as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1947 and from September 1950 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran also initiated an appeal of the June 2010 rating decision with respect to the RO's denial for service connection for prostate cancer.  However, the RO subsequently granted this claim in a January 2012 rating decision.  As this represents a full grant of benefits sought with respect to this issue, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 95 (1993).  

In September 2012, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is of record.  

The Virtual VA claims file has been reviewed.  There are no documents currently located in the Veterans Benefits Management System.

In December 2012, the Board remanded the Veteran's claim for additional development prior to the adjudication of the issue on appeal, namely to obtain a VA examination.  The requested VA examination was provided in October 2013, and an additional Supplemental Statement of the Case (SSOC) was issued in November 2013.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The Veteran's psychiatric disorder was not manifest in service and is not attributable to service.

2. A psychiatric disorder is unrelated (causation or aggravation) to a service-connected disease or injury.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury. 38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2010 and December 2012, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection of an acquired psychiatric disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b)  does not apply to the claim for service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) . Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b) . 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran claims that his depression is due to his service, including his service-connected prostate cancer.  In his testimony before the undersigned, the Veteran and his wife testified that the Veteran has become more forgetful and upset since his radiation treatment for his service-connected prostate cancer. 

Based on the evidence of record, the Veteran's claim must be denied. In this case, there is no evidence of an acquired psychiatric disorder, including depression, during service or for many years thereafter.  Rather, at time of separation, the examination disclosed that the psychiatric evaluation was normal and that the Veteran denied experiencing depression, anxiety, difficulty sleeping, and loss of memory.  Likewise, the Board observes that the Veteran did not make any relevant complaints and that there was no pertinent symptomatology at a January 2010 VA examination.  The Board also finds that the weight of the evidence reflects that none of the Veteran's service-connected disabilities, including treatment for his service-connected prostate cancer, caused or aggravated the Veteran's depression.  The Board observes that neither the Veteran's treating providers nor the VA examiner found a relationship between the Veteran's depression and his service, including his service-connected disabilities. 

The Veteran is competent to report that he has depression and when his symptoms of depression were first identified.  However, the Board points out that there is no indication of complaints of or diagnoses of depression in his treatment records.  In this regard, the Board notes that the Veteran's treatment records from Tripler Army Medical Center, dated through 2011, indicate that the Veteran repeatedly denied experiencing depression and that psychiatric evaluations were normal.  Such contemporaneous reports are far more probative than the Veteran's history.  

Significantly, the October 2013 VA examiner found that the Veteran does not have depression and that he denied experiencing depression, anxiety, obsessive compulsive behaviors, and impaired sleep.  The VA examiner noted that the Veteran had been diagnosed with dementia.  The VA examiner concluded that it was less than likely that the Veteran's claimed depression was proximately due to or the result of the Veteran's service-connected disabilities.  The VA examiner further concluded that the Veteran did not meet the DSM-IV criteria for depression or any other mood disorder, and that the Veteran did not have any mental disorders. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board acknowledges that the Veteran has been treated for complaints of memory loss since April 2010, and that treatment records indicate that he has been diagnosed with vascular dementia.  However, none of the Veteran's treating providers have associated his vascular dementia with his service, including treatment for his service-connected prostate cancer.  To the contrary, a November 2010 neuropsychiatric evaluation indicates that the Veteran's dementia likely results from cerebrovascular disease and that the Veteran had a history of hypertensive chronic kidney disease.  The neuropsychiatric evaluation report further indicated that Veteran had neuroanatomical changes related to small vessel ischemia and that the Veteran denied any mental health problems; the psychiatric evaluation was normal.  The Board also observes that the Veteran's prostate cancer was not diagnosed until November 2, 2010, and that Veteran's radiation treatment did not begin until February 2011; a September 2010 treatment record states that the Veteran reported a one to two year history of memory loss.  As such, the report by the Veteran and his wife that his symptoms began after his treatment for prostate cancer is inconsistent with the evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994). To the extent that there are lay opinions, including the testimony of the Veteran and his wife, linking the Veteran's depression to an in-service event or illness, namely his treatment for service-connected prostate cancer, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the October 2013 VA examination report and the clinical evidence of record, including the November 2010 neuropsychiatric evaluation.  
The October 2013 VA examiner, in determining that the Veteran's depression is not related to his service and/or service-connected prostate cancer, is entitled to greater probative weight than the more general lay assertions of the Veteran and his wife, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433   (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

The Board reiterates that there is simply no indication of any related problems during service or for many years thereafter.  Rather, the separation examination was normal and he has denied pertinent symptomatology since service, including at the January 2010 and October 2013 VA examinations.  As such, the remote assertions of the Veteran and his wife are inconsistent with the clinical evidence of record.   The October 2013 VA examination report explained the reasons for the VA examiner's conclusion based on an accurate characterization of the evidence of record; thus, this opinion is highly probative. See Prejean v. West, 13 Vet. App. 444, 448-49   (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion). 

In sum, there is no reliable evidence linking the claimed psychiatric disorder, including depression, to service or to service-connected disabilities.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; see also Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).

Lastly, the Board notes that the appellant had a long and outstanding service career.  His decorations include WWII, Korean and Vietnam service and well as a Purple Heart.  The overwhelming evidence establishes that he has vascular dementia and such dementia may have impacted the statements as to when his memory loss started.  Regardless, to the extent that service connection for dementia is sought, there is no proof of vascular dementia during service or within one year of separation.  Furthermore, there is no proof linking the remote dementia to service or a service connected disease or injury (to include aggravation).


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


